Appeal from a judgment of the Supreme Court, entered in Albany county clerk’s office upon a decision of an official referee in an action brought by plaintiff against her husband to recover for necessities furnished by her for the support of her children. Cross-appeal by plaintiff on the ground that the amount awarded is inadequate. The fourth finding of fact contained m the decision is modified so as to read as follows: “ That the defendant was guilty of acts of violence upon the daughter Lodiamia, and of cruel and inhuman treatment in striking the plaintiff.” As thus modified the decision and judgment are affirmed, with costs. Hill, P. J., Rhodes, MeNamee, Crapser and Heffernan, JJ., concur.